Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 2 is objected to because of an informality: a right-angled trapezoid unit should be changed to “a right-angled trapezoid union” for consistency. Claim 6 is objected to because of an informality: two opposite side in lines 9 and 21 should be changed to “two opposite sides”.  Appropriate correction is required.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 requires the internal and external threads to respectively comprise two tapered holes and two truncated cone bodies connected at their bottom surfaces, wherein upper surfaces of the tapered holes and truncated cone bodies are joined with upper surfaces of adjacent holes/cone bodies. However, claim 1 requires that at least one of the internal thread and external thread comprises a rectangular groove structure or planar/arc structure at the small or large diameters. As illustrated in figures 4, 6, and 7, Applicant’s disclosure teaches these structures to be at the tip or root of the threads. Thus, Applicant’s disclosure does not teach one of the internal and external threads comprising the interference elimination arrangement of claim 1 and both the internal and external thread being formed of holes/cone bodies connected at their bottom surfaces and with upper surfaces joined with upper surfaces of holes/cone bodies of adjacent threads.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the helical asymmetric bidirectional tapered configuration of the internal thread (6) comprises a helical bidirectional tapered hole. It is unclear how a thread, which is a physical element, can comprise a hole. For purposes of examination, this limitation will be interpreted as the thread delimiting the hole.
Claim 1 recites arrangement on at least one of the small diameter and the large diameter. This limitation is unclear because the small and large diameters of the thread are a measurement not an actual portion of the thread. For purposes of examination, this will be interpreted as the arrangement located on a portion of the thread located at one of the small and large diameters.
Claim 1 recites the interference elimination arrangement comprises one of a groove, which is formed in one of the small diameter of the external thread and the large diameter of the internal thread, and a planar or arc structure, which is formed on the large diameter of the external thread and the small diameter of the internal thread.
Claim 2 recites the following elements multiple times: a helical outer flank, a rotating body, a right-angled trapezoid unit/union, a constant speed, a rotating axis, a right-angled side, two hypotenuses, lower bottom sides, upper bottom sides, and right-angled sides. It is unclear if the subsequent recitation of each element refers to the initial recitation or if additional elements are being introduced. Further, claims 3 and 4 recite the right-angled trapezoid union, the rotating axis, the right-angled sides, and the two right-angled trapezoids. It is unclear which recitation of claim 2 these elements are referring to, or if they refer to all of the recitations in claim 2. 
Claims 7 and 12 recite a sharp angle structure. The term “sharp” is subjective rendering the claim indefinite. 
Claims 14 and 17 recite at least one of the first angular range and the second angular range. There is insufficient antecedent basis for these limitations. 
Claims 5-6, 8, 13, 15-16, and 18-19 are rejected for depending from at least one of claims 1, 2, 14, and 17.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN105443546A (“You”) in view of US Patent No. 3,701,372 (“Breed”).
Claim 1 recites a thread connection pair, comprising: an external thread (9) and an internal thread (6) in thread fit, wherein each of the internal thread and the external thread comprises at least one unit thread segment having an asymmetric bidirectional tapered threading arrangement that comprises a helical asymmetric bidirectional tapered configuration that is formed in an olive-like shape (93) having an enlarged middle and two reduced ends; the helical asymmetric bidirectional tapered configuration of the internal thread (6) comprises a helical bidirectional tapered hole (41) on an inner surface of a cylindrical body (2); the helical asymmetric bidirectional tapered configuration of the external thread (9) comprises a helical bidirectional truncated cone body (71) on an outer surface of a columnar body (3). You teaches a tapered bolt and nut combination (para. [0002], wherein all references to You refer to USPGPub No. 2018/0266469, which is an English publication of CN105443546A). You teaches each of the internal and external threads comprising left and right tapered surfaces 11/21 & 12/22, wherein when interpreting adjacent roots as the ends of a single external thread and adjacent crests as the ends of a single internal thread, the threads form an olive-shape with an enlarged middle and two reduced ends (figs. 1-3). 
In addition, You teaches each thread comprises the left taper 11, 21 with an angle less than the right taper 12, 22 with respect the central axis (figs. 1-3). This reads on: a left taper (95) smaller than a right taper; the left taper (95) is formed on a left tapered surface of the helical asymmetric bidirectional tapered configuration and corresponds to a first taper angle (al); the right taper (96) is formed on a right tapered surface of the helical asymmetric bidirectional tapered configuration and corresponds to a second taper angle (a2); the left taper (95) and the right taper (96) have opposite directions and different tapers.
Claim 1 further recites the internal thread (6) and the external thread (9) are in engagement with each other such that the bidirectional truncated cone body of the external thread is received in the helical bidirectional tapered hole of the internal thread and an inner conical surface defined by one of the left tapered surface and the right tapered surface of the helical asymmetric bidirectional tapered configuration of the external thread and an outer conical surface defined by a corresponding one of the left tapered surface and the right tapered surface of the helical asymmetric bidirectional tapered configuration of the internal thread bear each other. You teaches engaging the threads such that an interference fit is obtained, i.e. conical surfaces of each of the internal and external threads will contact each other (figs. 1-3, paras. [0032] & [0034]-[0035]).
You further teaches each of the internal thread and the external thread comprises a small diameter and a large diameter (figs. 1-3), however, You fails to explicitly teach at least one of the internal thread and the external thread is provided with an interference elimination arrangement on at least one of the small diameter and the large diameter, wherein the interference elimination arrangement comprises one of a groove, which is formed in one of the small diameter of the external thread and the large diameter of the internal thread, and a planar or arc structure, which is formed on the large diameter of the external thread and the small diameter of the internal thread. However, this would have been obvious in view of Breed.
Breed is also directed to a threaded connection wherein the external thread is configured to interfere with the internal thread (col. 1 lines 8-15). Breed teaches the bolt to comprise a first set of threads 16a that are configured to freely run in the internal threads, and a second set of threads 16b configured to interfere with the internal threads (fig. 3, col. 7 lines 36-51). Breed teaches to provide rectangular recesses 36 at the roots of the external thread in order to provide an area for the deformed threads to prevent seizure between the bolt and nut, thus allowing unscrewing (figs. 3-4, col. 9 lines 16-68, col. 10 lines 10-29). 
In this case, both You and Breed teach internal and external threads wherein at least one region of the external threads is configured to provide an interference fit with the internal threads. Breed teaches that it is predictable to provide recesses at the root of one of the threads to accommodate material of the thread that has been swaged/deformed. This allows deformation of the threads to occur without the threads seizing, which prevents unscrewing. Thus, in order to prevent seizing of the threads of You, it would be obvious to provide rectangular grooves at the root of one of the internal and external thread to accommodate deformed/swaged thread material.
Claim 2 recites the helical bidirectional tapered hole (41) of the internal thread (6) in the olive-like shape (93) defines a bidirectional conical surface (42) that comprises a first helical conical surface (421) serving as the left tapered hole surface of the olive-like shape (93), a second helical conical surface (422) serving as the right tapered surface of the olive-like shape (93), and an internal helical line (5) interfacing between the first and second helical conical surfaces; the bidirectional truncated cone body (71) of the external thread (9) in the olive-like shape (93) defines a bidirectional conical surface (72) that comprises a first helical conical surface (721) serving as the left tapered surface of the olive-like shape (93), a second helical conical surface (722) serving as the right tapered surface of the olive-like shape, and an external helical line (8) interfacing between the first and second helical conical surfaces. As illustrated in figs. 1-3, each of the internal and external threads comprise left and right tapered surfaces 11/21 & 12/22 that are helical and that meet at a connection point, i.e. internal and external helical lines.
Claim 2 also recites the helical bidirectional tapered hole of the internal thread that comprises the first and second helical conical surfaces has a shape defined by a helical outer flank of a rotating body, which is defined by a right-angled trapezoid unit circumferentially rotating at a constant speed about a rotating axis, while moving axially at a constant speed along the rotating axis, wherein a right-angled side of the right-angled trapezoid union is coincident with a central axis of the cylindrical body (2) and defines the rotating axis, and the helical outer flank of the rotating body is formed by two hypotenuses of the right-angled trapezoid union; and the right-angled trapezoid union is formed by symmetrically and oppositely jointing lower bottom sides of two right-angled trapezoids that include the lower bottom sides that are identical in size, upper bottom sides that are identical in size, and right-angled sides that are of different sizes; the bidirectional truncated cone body of the external thread that comprises the first and second helical conical surfaces has a shape defined by a helical outer flank of a rotating body, which is defined by a right-angled trapezoid unit circumferentially rotating at a constant speed about a rotating axis, while moving axially at a constant speed along the rotating axis, wherein a right-angled side of the right-angled trapezoid union is coincident with a central axis of the columnar body (3) and defines the rotating axis, and the helical outer flank of the rotating body is formed by two hypotenuses of the right-angled trapezoid union; and the right-angled trapezoid union is formed by symmetrically and oppositely jointing lower bottom sides of two right-angled trapezoids that include the lower bottom sides that are identical in size, upper bottom sides that are identical in size, and right-angled sides that are of different sizes. As illustrated in annotated fig. 2 of the You illustrated below, the shapes of the conical surfaces of both the internal and external threads have the recited shape given the above modification.

    PNG
    media_image1.png
    714
    643
    media_image1.png
    Greyscale

As illustrated above, each of the conical surfaces has a shape of the claimed trapezoid union. Further, since the threads are helical, the threads have a shape of the trapezoid union that moves axially along the central axis while rotating (paras. [0032]-[0033]). Since the external thread also comprises the left and right tapered surfaces similar to that of the internal thread, the shape of the external thread also reads on the claimed shape.
Regarding claim 4, You further teaches, with respect to the thread that has not been modified to comprise grooves as detailed in the rejection to claim 1 above, an axial movement distance of the right-angled trapezoid union along the rotating axis is equal to a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union (You, figs. 1-3, para. [0033]).
Regarding claim 5, You further teaches for the olivelike shape of each of the internal thread and the external thread, the first helical conical surface, the second helical conical surface, and the internal helical line are continuous helical surfaces and a continuous helical line, respectively (paras. [0015], [0021], [0033] & [0036]).
Regarding claim 6, assuming the groove structure detailed in the rejection to claim 1 is providing in the external thread, You et al. teach the helical bidirectional tapered hole (41) of the internal thread (6) is formed by symmetrically and oppositely jointing lower bottom surfaces of two tapered holes (4) that comprise the lower bottom surfaces that are identical, upper top surfaces that are identical, and different cone heights, the upper top surfaces being located at two opposite ends of the helical bidirectional tapered hole (41) to form the helical asymmetric bidirectional tapered threading arrangement in the olive-like shape (93) for the at least one unit thread segment of the internal thread, wherein the internal thread comprises two additional unit thread segments arranged on two opposite side of the at least one unit thread segment, and the upper top surfaces of the at least one unit thread segment are respectively jointed with the upper top surfaces of the bidirectional tapered holes (41) of the two additional unit thread segments to form a helical shape of the internal thread. Each of the tapered surfaces of the internal thread delimit a hole formed as a truncated cone (fig. 2). As illustrated in annotated fig. 2 of You provided in the rejection to claim 2 above, the holes are connected at lower surfaces of the holes and the upper surfaces connect to upper surfaces of holes of adjacent threads.
You et al. fail to explicitly teach the bidirectional truncated cone body (71) of the external thread (9) is formed by symmetrically and oppositely jointing lower bottom surfaces of two truncated cone bodies (7) that comprise the lower bottom surfaces that are identical, upper top surfaces that are identical, and different cone heights, the upper top surfaces being located at two opposite ends of the bidirectional truncated cone body (71) to form the helical asymmetric bidirectional tapered threading arrangement in the olive-like shape (93) for the at least one unit thread segment of the external thread, wherein the external thread comprises two additional unit thread segments arranged on two opposite side of the at least one unit thread segment, and the upper top surfaces are respectively jointed with the upper top surfaces of the bidirectional truncated cone bodies (71) of the two additional unit thread segments to form a helical shape of the external thread. However, this would have been obvious in view of Breed.
Breed teaches that the external thread can comprise multiple segments. The first segment 16, farthest from the head of the bolt, is configured to freely engage with the internal thread, and the second segment 16b, closest to the head of the bolt, is configured to interfere with the internal thread (fig. 3, col. 7 lines 42-51). The groove structure is formed at the root of the threads within the second segment 16b (fig. 3, col. 8 lines 61-68).
In this case, both You et al. and Breed are directed to threads configured to interfere with each other. Breed teaches that it is known and predictable for the external thread to comprise a segment that does not interfere with the internal thread, and another segment comprising the grooves that is configured to interfere with the external thread. Thus, in order to allow a nut to be positioned closer to the head of a nut before the threads begin to interfere with each other, it would be obvious to modify You et al. such that the end of the bolt shank has threads sized so as to not interfere with the internal thread and does not have the interference groove. 
Given the above modification, a portion of the external thread will not have the interference groove, and has a shape as illustrated in fig. 1 of You that is sized so as to not interfere with the internal thread. Thus, this portion of the external thread also has tapered surfaces that define truncated cone bodies that are connected at bottom surfaces and have top surfaces connected to adjacent threads. 
Claim 8 recites the internal thread (6) and the external thread (9) jointly form a thread pair (10) such that the helical bidirectional tapered hole (41) of the internal thread and the helical bidirectional truncated cone body (71) of the external thread are guided helically to achieve interference between the outer conical surface of the internal thread and the inner conical surface of the external thread so as to form a cone pair for the at least one unit thread segment of each of the internal and external threads; and a clearance (101) is formed between the bidirectional truncated cone body (71) and the bidirectional tapered hole. You teaches engaging the threads such that an interference fit is obtained, i.e. conical surfaces of each of the internal and external threads will contact each other (figs. 1-3, paras. [0032] & [0034]-[0035]). Further, the grooves added to the thread of You as detailed in the rejection to claim 1 above, provide a clearance between the threads (fig. 4 of Breed).
Regarding claim 19, You further teaches for the olive-like shape of each of the internal thread and the external thread, the first helical conical surface, the second helical conical surface, and the internal helical line are discontinuous helical surfaces and a discontinuous helical line, respectively (paras. [0015], [0021], [0033] & [0036]).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. as applied to claim 1 above, and further in view of US Patent No. 4,295,751 (“Holmberg”).
Regarding claim 14, You fails to explicitly teach the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Holmberg.
Holmberg is directed to thread with asymmetric flanks wherein one flank has a relatively small angle with respect to the central axis (figs. 3-4). Holmberg teaches the angle of the smaller flank being between 10-25 degrees with respect to the central axis and the other flank having an angle between 50 and 80 degrees (col. 3 lines 3-20). 
In this case, both You and Holmberg teaches a thread having a first taper relatively small with respect to a second taper. You is silent as to the specific angles of the tapers. Holmberg teaches that it is predictable for the smaller angle to be between 10-25 degrees and the second angle to be between 50 and 80 degrees. Thus, it would be obvious to modify You such that the first taper is between 10 and 25 degrees and the right taper is between 50 and 80 degrees.
Given the above modification, since each of the ranges lies within or overlaps with the claimed ranges a prima facie case of obviousness exists.
Claim 15 recites the first angular range of the first taper angle (ctl) is 2-40. You et al. teaches this as detailed in the rejection to claim 14 above.
Claim 16 recites the second angular range of the second taper angle (a2) is 2-40. Holmberg teaches that it is predictable for the second angle to be between 50 and 80 degrees with respect to the central axis. Thus, with respect to a line normal to the central axis, the angle with be between 10 and 30 degrees.
Claim 17 recites the second angular range of the second taper angle (a2) is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 14 above, it would be obvious to modify You in view of Holmberg such that the second taper angle is between 50 and 80 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 18 recites the second angular range of the second taper angle (a2) is 53°-90. Since the range of 50-80 degrees overlaps with the claimed range a prima facie case of obviousness exists.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. as applied to claim 1 above, and further in view of USPGPub No. 2014/0083778 (“Beronius”).
Regarding claim 14, You fails to explicitly teach the first angular range of the first taper angle (al) is greater than 0 and smaller than 53, and the second angular range of the second taper angle (a2) is greater than 0 and smaller than 53. However, this would have been obvious in view of Beronius.
Beronius is also directed to a threaded connection structure. Beronius teaches that both flank angles of the thread can be between 20 and 50 degrees with respect to the longitudinal axis (fig. 2, para. [0055]). 
In this case, both You and Beronius are directed to thread connections wherein at least one flank has a relatively small angle with the longitudinal axis with respect to a standard 60 degree thread. While You is silent as to the specific angles of the thread, Beronius teaches it is predictable for both flank angles to be between 20 and 50 degrees. Thus, it would be obvious to modify the thread of You such that both flank angles are between 20 and 50 degrees, while maintaining the asymmetric thread of You having the left taper angle less than the right.
Claim 16 recites the second angular range of the second taper angle is 2-40. As detailed in the rejection to claim 14 above, it would be obvious to modify You in view of Beronius such that the second taper angle is between 20 and 50 degrees. Since this range overlaps with the claimed range a prima facie case of obviousness exists.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over You et al. as applied to claim 2 above, and further in view of Ever Hardware Industrial Limited, What Is Screw Pitch? The Different of Lead and Pitch, available at https://everhardwarestore.com/screw-pitch-different-lead-pitch.html, Published May 26, 2017 (“NPL”).
Regarding claim 3, You teaches the axial distance the trapezoid move is equal to or greater than the sum of the right angled sides (para. [0033]), however, You fails to explicitly teach an axial movement distance of the right-angled trapezoid union along the rotating axis is at least double of a sum of lengths of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union. This would have been obvious in view of NPL.
NPL is also directed to threaded fasteners. NPL teaches that while most threads are single-start that it is known to have double-start threads (page 1, wherein all references to NPL refer to the document submitted with the Office action mailed on February 9, 2022). With a double start thread, every time the screw body is rotated 360 degrees, it is advanced axially by the width of two ridges, i.e. the lead is equal to two times the pitch (pages 1-2).
In this case, both You and NPL are directed to threaded fasteners. NPL teaches that it is predictable to use a double start thread wherein the lead is equal to twice the pitch. Thus, it would be obvious to modify the internal and external threads of You to be a double start thread such that the lead is doubled. Since You teaches the lead being equal to or greater than the pitch the pitch, creating a double start thread would make the lead at least two times the pitch.
Given the above modification, since the lead of You is doubled, the shape of a thread of You would satisfy the limitation of when the right-angled trapezoid union rotates at a constant speed, an axial movement distance of the right-angled trapezoid union is at least double a length of the sum of the right-angled sides of the two right-angled trapezoids of the right-angled trapezoid union.
Claims 1-2, 5, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of USPGPub No. 2016/0348709 (“Staniszewski”) and US Patent No. 2,567,483 (“Hotine”).
Regarding claim 1, as detailed in the previous rejection to claim 1 above, You teaches all the limitations except at least one of the internal thread and the external thread is provided with an interference elimination arrangement on at least one of the small diameter and the large diameter, wherein the interference elimination arrangement comprises one of a groove, which is formed in one of the small diameter of the external thread and the large diameter of the internal thread, and a planar or arc structure, which is formed on the large diameter of the external thread and the small diameter of the internal thread.
Assuming arguendo that You fails to explicitly teach the surfaces 21 & 22 being tapered, this would have been obvious in view of Staniszewski.
Staniszewski is also directed to a threaded connection having an asymmetric thread with two flank surfaces (fig. 1). The flanks 17 & 19 of the asymmetric thread have similar angles as You (figs. 1 & 6, paras. [0016]-[0018]). Staniszewski teaches that each flank 17 & 19 has a tapering shape (figs. 1 & 6). 
In this case, both You and Staniszewski teach an asymmetric thread having two flanks with similar angles. Staniszewski teaches that it is known and predictable for both flanks to be tapered. Thus, it would be obvious to modify You such that surfaces 21 & 22 are also tapered.
In addition, Hotine renders obvious the limitation of at least one of the internal thread and the external thread is provided with an interference elimination arrangement on at least one of the small diameter and the large diameter, wherein the interference elimination arrangement comprises one of a groove, which is formed in one of the small diameter of the external thread and the large diameter of the internal thread, and a planar or arc structure, which is formed on the large diameter of the external thread and the small diameter of the internal thread.
Hotine is directed to a thread combination wherein the threads each comprise two tapered surfaces and the roots of each of the internal and external thread comprise undercuts/grooves 12 (fig. 2, col. 2 lines 5-20). The grooves provide a space for the threads to deform after wear (fig. 7, col. 3 line 70 – col. 4 line 10). This allows the thread to retain accuracy after use, be adjusted easily after wear, and not develop backlash (col. 1 lines 12-25, col. 4 lines 1-10)
In this case, You teaches a thread combination having substantially matching internal and external threads. Hotine teaches that matching threads such as You can deform over time leading to backlash, less accuracy when rotating one of the bolt and nut, and harder adjustment. Hotine teaches that it is known to provide grooves in the root portion of the each of the external and internal threads and this will predictably help to overcome the previously mentioned drawbacks. Thus, in order to prevent backlash, and, to keep easier and more accurate adjustments after use and wear, it would be obvious to provide grooves at the roots of each of the internal and external threads of You.
Claims 2, 5, and 19 are rejected for the same reasons detailed in the prior 103 rejection over You in view of Breed.
Claim 7 recites the interference elimination arrangement comprises the groove formed in the small diameter of the external thread (9), and the groove formed in the large diameter of the internal thread (6); and the large diameter of the external thread (9) and the small diameter of the internal thread (6) are each a sharp angle structure. Given the modification in view of Hotine detailed in the rejection to claim 1 above, grooves are formed at the inner diameter of the external thread and outer diameter of the internal thread. Further, You teaches the flanks to meet and connect at the tips of the threads, i.e. the outer diameter of the external thread and the inner diameter of the internal thread (You, figs. 1-3). This connection point reads on a sharp angle structure.
Claims 1, 7, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hotine in view of GB 826,136 (“the GB patent”).
Claim 1 recites a thread connection pair, comprising: an external thread (9) and an internal thread (6) in thread fit, wherein each of the internal thread and the external thread comprises at least one unit thread segment having an asymmetric bidirectional tapered threading arrangement that comprises a helical asymmetric bidirectional tapered configuration that is formed in an olive-like shape (93) having an enlarged middle and two reduced ends; the helical asymmetric bidirectional tapered configuration of the internal thread (6) comprises a helical bidirectional tapered hole (41) on an inner surface of a cylindrical body (2); the helical asymmetric bidirectional tapered configuration of the external thread (9) comprises a helical bidirectional truncated cone body (71) on an outer surface of a columnar body. Hotine teaches that a bolt and corresponding nut have matching threads that allow the bolt to be smoothly screwed onto the nut, i.e. mutual thread fit (figs. 1 & 2, col. 2 lines 5-43). As illustrated in fig. 2, each thread comprise two oppositely extending tapered flanks, i.e. bidirectional (col. 2 lines 5-20). As illustrated in fig. 2, each thread forms a cylindrical-like shape that will have v-shaped ends due to the v-shaped threads, i.e. olive-like shape, wherein the middle is relatively large compared to the ends.
Hotine further teaches each thread comprising the left taper (95) is formed on a left tapered surface of the helical asymmetric bidirectional tapered configuration and corresponds to a first taper angle (al); the right taper (96) is formed on a right tapered surface of the helical asymmetric bidirectional tapered configuration and corresponds to a second taper angle (a2); the left taper (95) and the right taper (96) have opposite directions (figs. 2-4, col. 2 lines 5-43).
Hotine also teaches the internal thread (6) and the external thread (9) are in engagement with each other such that the bidirectional truncated cone body of the external thread is received in the helical bidirectional tapered hole of the internal thread and an inner conical surface defined by one of the left tapered surface and the right tapered surface of the helical asymmetric bidirectional tapered configuration of the external thread and an outer conical surface defined by a corresponding one of the left tapered surface and the right tapered surface of the helical asymmetric bidirectional tapered configuration of the internal thread bear each other (fig. 2, col. 2 lines 5-24).
Claim 1 also recites each of the internal thread and the external thread comprises a small diameter and a large diameter, and at least one of the internal thread and the external thread is provided with an interference elimination arrangement on at least one of the small diameter and the large diameter, wherein the interference elimination arrangement comprises one of a groove, which is formed in one of the small diameter of the external thread and the large diameter of the internal thread, and a planar or arc structure, which is formed on the large diameter of the external thread and the small diameter of the internal thread. Hotine teaches each of the threads comprising a groove on a small or large diameter portion of the thread (fig. 2, col. 2 lines 5-20). Hotine further teaches the threads to have a flat/planer surface 13 at the tip thereof (fig. 2, col. 2 lines 5-20).
Hotine fails to explicitly teach a left taper (95) smaller than a right taper such that the left and right tapers have different taper angles. However, this would have been obvious in view of the GB patent.
The GB patent is directed to a self-centering screw thread (page 2 lines 24-40). The GB patent teaches that the self-centering bolt and nut combination may comprise symmetric threads or asymmetric threads (figs. 1-3, page 2 lines 24-40). The asymmetric thread comprises two flanks of differing angles, wherein one flank is at 30 degrees and the other flank is at 60 degrees (fig. 2, page 2 lines 109-124).
In this case, both Hotine and the GB patent teach a bolt and nut connection structure comprising v-shaped threads. While Hotine teaches symmetric threads, the GB patent teaches that asymmetric threads  are a known substitute for symmetric threads and can predictably provide a self-centering function. It would be obvious to modify the thread of Hotine such that the flanks have angles of 30 degrees and 60 degrees, respectively, with respect to the central axis. The GB patent teaches that this thread structure will predictably provide a self-centering bolt and nut combination.
Given the above modification, when the head of the bolt of Hotine et al. is on the left of the shank, the left taper (30 degrees) will have a smaller taper angle than the right taper (60 degrees).
Regarding claim 7, Hotine teaches the interference elimination arrangement comprises the groove formed in the small diameter of the external thread, and the groove formed in the large diameter of the internal thread (fig. 2). Claim 7 further recites the large diameter of the external thread (9) and the small diameter of the internal thread (6) are each a sharp angle structure. Hotine teaches the threads being a standard v-shape that form a flat top 13 (fig. 2, col. 2 lines 5-20). Thus, the v-shaped flanks form an angle with the flat top, reading on the outer diameter of the external thread an inner diameter of the internal thread having a structure with a sharp angle.
Claim 12 recites the interference elimination arrangement comprises the planar or arc structure formed on the large diameter of the external thread and the planar or arc structure formed on the small diameter of the internal thread; and the small diameter of the external thread and the large diameter of the internal thread are each a sharp angle structure. Hotine teaches the inner diameter of the internal thread and outer diameter of the external thread both comprise a planar surface 13 (fig. 2, col. 2 lines 5-20). Hotine further teaches the inner diameter of the external thread and the outer diameter of the internal thread comprise a surface (i.e. the bottom of undercut 12) that extends at an angle from the connecting surfaces (i.e. the sidewalls of the undercut 12), thus reading on a sharp angle structure (fig. 2).
Claim 13 recites the interference elimination arrangement comprises the groove formed in the small diameter of the external thread, the groove formed in the large diameter of the internal thread, the planar or arc structure formed on the large diameter of the external thread, and the planar or arc structure formed on the small diameter of the internal thread. As detailed in the rejection to claim 1, Hotine teaches grooves in the large diameter portion of the internal thread and the small diameter portion of the external thread, and the large diameter portion of the external thread and the small diameter portion of the internal thread both comprise a flat/planar surface 13 that will deform into the grooves over time (fig. 2, col. 2 lines 5-20).
Claim 17 recites the second angular range of the second taper angle (a2) is greater than or equal to 53 and smaller than 180. As detailed in the rejection to claim 1 above, the second taper angle is 60 degrees.
Claim 18 recites the second angular range of the second taper angle (a2) is 53°-90. As detailed in the rejection to claim 1 above, the second taper angle is 60 degrees.

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered.  The examiner agrees that the GB patent fails to teach the interference elimination arrangement added to claim 1. Thus, the previous prior art rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”